Citation Nr: 0635097	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to May 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing has been 
made and is associated with the claims file

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, was denied in a March 2002 rating 
decision, to which the veteran submitted a notice of 
disagreement, but did not timely perfect her appeal.  In its 
November 2004 statement of the case (SOC), the RO referred to 
the claim as one of service connection, although it included 
as part of the reasoning for its denial that it had 
determined new and material evidence had not been submitted.  
The Board notes that it must determine whether new and 
material evidence has been presented prior to consideration 
of a previously adjudicated claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, to resolve any apparent 
confusion, the issue is as phrased on the first page of this 
decision.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran submitted a notice of disagreement to this 
rating decision, but did not submit a timely substantive 
appeal after the RO issued a SOC and supplemental SOC (SSOC) 
in July 2002 and December 2002, respectively.

2.  Since March 2002, the RO has received evidence that is 
new and material as to the issue of service connection for an 
acquired psychiatric disorder, to include PTSD, in that the 
evidence was not previously of record and relates to an 
unestablished fact, such that this evidence creates a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for an acquired psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.302(a) (2006).

2.  Evidence received to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Given the favorable outcome to 
reopen the claim, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

New and Material Evidence

In April 2004, the veteran requested to reopen her previously 
denied claim for service connection for an acquired 
psychiatric disorder based on sexual assault and rape she 
avers she endured during active service.  In January 2006, 
the veteran testified under oath before the undersigned 
Veterans Law Judge, who found her testimony to be credible.  
Moreover, a review of available service personnel records 
appears to corroborate the veteran's assertions that, 
although she did well in service initially, in Okinawa during 
her overseas tour from November 1983 to November 1984, her 
performance deteriorated.  After review of the record, the 
Board finds that the veteran has submitted new and material 
evidence, and accordingly, grants the veteran's claim to 
reopen the previously denied claim.

In a March 2002 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In arriving at this decision, the RO observed that 
although the veteran had a current diagnosis of diagnosis of 
major depressive disorder and PTSD due, in part, to her 
military service, the veteran's assertions of rape and sexual 
assault could not be verified and, therefore, an etiological 
relationship, or nexus, between her active service and the 
currently diagnosed psychiatric conditions, to include PTSD, 
could not be found.  The veteran submitted a notice of 
disagreement as to this decision, but upon the RO's issuance 
of an SOC and SSOC, failed to timely perfect her appeal. 

Once a notice of disagreement with a determination of the 
agency of original jurisdiction (AOJ) has been filed within 
one year from the date of notification of the determination 
to him or her, the AOJ will issue an SOC.  Once the SOC has 
been issued, the veteran has 60 days from the date the SOC 
was mailed, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed to file a substantive appeal.  
Otherwise, that determination becomes final.  38 C.F.R. 
§§ 20.302, 20.303 (2006).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
March 2002 rating decision is the last final disallowance of 
this claim. 

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (effective from August 29, 
2001).  

In the present case, the veteran has presented written 
statements and sworn testimony before the undersigned 
Veterans Law Judge as to the details of the sexual assaults 
and rape that she avers she endured during her period of 
active service, as well as the conditions of her active 
service.  

While some of this information was previously of record at 
the time of the March 2002 rating decision, not all of it 
was.  In particular, the information of record at the time of 
the March 2002 rating decision lacked specificity.  

In addition, VA treatment records, including an April 2003 
statement proffered by the veteran's treating counselor, 
indicates that the veteran continues to be diagnosed with 
major depression and PTSD that is the result of childhood 
abuse and her military experiences, raising the possibility 
that any pre-existing childhood trauma may have undergone 
aggravation as the result of her military experiences.

As such, this evidence is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial she seeks to reopen.  Rather, this evidence provides 
further specific information that will facilitate 
corroboration of the veteran's claimed stressors in 
accordance with provisions for development of stressors in 
cases of sexual assault.  In addition, it raises the 
possibility of aggravation of pre-existing psychological 
trauma.  Hence, this evidence is both new and relevant to the 
issue.  The claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is reopened.  To that extent only, the claim 
is granted.


REMAND

In the present case, the veteran argues that service 
connection is warranted for an acquired psychiatric disorder, 
to include PTSD, as the result of sexual assault and rape 
during active service.  

The Board is cognizant that available service personnel 
records appear to provide corroborating circumstantial 
evidence.  There is little concerning her first year of 
active service in her service personnel records.  In November 
1982, she went to Okinawa.  In April 1983, an entry in the 
service medical records documents that she felt excessive 
pressure and was having difficulty working with others during 
the day shift.  She was changed to the night shift.  In May 
1983, she received a meritorious mast for performance of her 
duties.  She was promoted in early June 1983.  Shortly after, 
service medical records show that she reported with 
complaints of pain in the left lower leg.  She reported that 
she injured her leg in a fall in the refrigerator, but stated 
that the injury did not cause her fall.  In July 1983, she 
presented with complaints of an upset stomach and vomiting.  
In August 1983, she reported with complaints of mood changes 
and weight problems.  In December 1983, she reported with 
complaints of nervousness and hyperactivity.  She stated she 
had been hyperactive since childhood.  A psychological 
referral was scheduled.  The examiner diagnosed an avoidance 
personality disorder in AXIS II (none in AXIS I) and 
recommended further therapy to increase the veteran's 
assertiveness and self-esteem.  Six sessions were scheduled.  
These records are not present before the Board.  In March 
1984, she was found to be 21 weeks pregnant.

In her testimony before the undersigned Veterans Law Judge 
the veteran testified that she was assaulted by her 
supervisor in Okinawa.  She reported the assault and the 
individual was taken to summary court martial.  She further 
testified that she confided these matters to another female 
cook and member of the same unit.  In statements, the veteran 
further described the first assault to have occurred in the 
refrigerator, when she was receiving pass-down from her 
supervisor as to her duties for the coming shift.  The Board 
observes this is consistent with her report of an injury in 
the refrigerator in June 1983.

Further review of the record shows the veteran's claim has 
not been developed according to the specific provisions that 
apply to cases involving PTSD based on allegations of 
personal or sexual assault.  See 38 C.F.R. § 3.304(f) (3) 
(2005).  (If the PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressful incident).

With regard to personal assault cases, the U.S. Court of 
Appeals for Veterans Claims (hereinafter Court) has stated 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1), Part III, 
paragraph 5.14(c).  These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

On remand, therefore, VA should provide the veteran with 
notice of the relevant provisions pertaining to duties to 
notify claimants of the evidence necessary and should afford 
her an opportunity to submit such evidence (or at least to 
respond to the notice).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Develop the veteran's claim in 
accordance with M21-1, Part III, paragraph 
5.14(c).

This includes, but is not limited to, 
notifying the veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than her service records or evidence 
of behavioral changes that might 
constitute credible supporting evidence of 
her purported inservice stressor.  
Specific examples of corroborating 
alternative evidence should be provided.  
In particular, she should be given the 
opportunity to present statements of 
friends, family, and former service 
members (including the friend to whom she 
testified she confided) attesting to any 
change in her behavior or events she 
confided to them.  

Make another attempt to obtain the 
veteran's complete service personnel file, 
to include copies of evaluation reports 
and any and all administrative remarks.

Finally, make any and all efforts to 
obtain the court martial proceedings, 
investigative reports, and any other 
documents relevant to legal action against 
the veteran's supervisor that she 
testified occurred following her report of 
the sexual assault in Okinawa between 
November 1982 and November 1983.  Take all 
actions necessary to appropriately review 
the documents to corroborate the veteran's 
claimed stressors.  Perform any follow up 
actions indicated.

2.  After completion of #1, make 
arrangements for the veteran to be 
afforded appropriate examinations to 
determine the nature, extent, and etiology 
of the currently manifested psychiatric 
disorders, to  include PTSD.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, the veteran's 
testimony before the undersigned Veterans 
Law Judge, and a copy of this decision and 
remand, must be sent to the examiners for 
review.  The examiner should summarize the 
medical history, including the onset and 
course of any psychiatric disability; 
describe any current psychiatric symptoms 
and manifestations; and provide diagnoses 
for any and all psychiatric pathology 
identified.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors was or 
were used as a basis for the diagnosis, 
whether the stressor is found to be 
established by the record or sufficient to 
produce a diagnosis of PTSD, and whether 
there is a link between current 
symptomatology and any inservice stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the veteran's active 
service or is the result of active service 
or any incident thereof, including 
aggravation of pre-existing psychiatric 
conditions.

In making this opinion, the examiner is 
requested to discuss the veteran's report 
of childhood abuse. The examiner is asked 
to provide a complete rationale for the 
opinion.  If the examiner is unable to 
make an opinion, he or she should so 
state. 

3.  After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder to include PTSD, in 
accordance with the regulations and 
Patton, supra.  If the benefit sought on 
appeal is not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response. 

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an acquired 
psychological disorder, to include PTSD, 
with application of all appropriate laws 
and regulations, to include consideration 
of Patton, supra, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a Supplemental Statement of the 
Case (SSOC) and afford a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


